SAWAYA, J.
Raymond Suarez’s crimes were committed in January 1997. A jury convicted him of robbery with a firearm and aggravated fleeing or attempting to elude. His judgment and sentence were subsequently affirmed by this court. Suarez v. State, 728 So.2d 239 (Fla. 5th DCA 1999).
In these proceedings, Raymond Suarez appeals the denial of his rule 3.850 motion for post conviction relief. He contends that he is entitled to relief under Heggs v. State, 759 So.2d 620 (Fla.2000). Given his assertion of prejudice from the use of the 1995 guidelines scoresheet at his sentencing and the fact that his offense was committed within the applicable window period, see Trapp v. State, 760 So.2d 924 (Fla.2000), we agree that Suarez has sufficiently alleged a Heggs claim. We remand for the trial court’s factual determination of whether Suarez is entitled to relief. See Davis v. State, 762 So.2d 1036 (Fla. 5th DCA 2000) (holding that if the sentence could have been imposed under the 1994 guidelines without an upward departure, the defendant is not entitled to relief; if the sentence would have constituted an upward departure under the 1994 guidelines, the defendant must be resentenced within the 1994 guidelines).
REVERSED and REMANDED for further proceedings.
COBB and PLEUS, JJ., concur.